Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 02/10/2022 is acknowledged.  The traversal is on the ground(s) that PCT application indicated that the claims have the unity of invention and contrary to promoting efficiency, economy, and expediency.  This is not found persuasive because (1) as shown in the previous mailed restriction, the instant application found to have various areas of claims regarding diverse and distinct applications over well known nano-technology as a linking claim (claim 1) and (2) as shown below office action, instant application has several difficulties to examine properly within a given examination time, specifically including numerous 112(b) issues (even with those elected claims the examiner spent extra times for proper interpretations and the examiner recommends a review of non-elected claims in the same guidelines and amend properly for future divisional applications) and the application includes more than 86 of non-patent literature without describing relevancy to the invention, and the examiner could review 25 of them within a limited time. 
While the examiner agrees to pursue an efficiency of prosecution, still the examiner would think an efficiency should not surpass a quality of a patent. 
. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449 (06/02/2020, and 03/25/2020).
            The numerous references and materials listed on the submitted IDS including 86 non-patent literatures make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) of nano-hole arrays in a first and a second layer  or each of the holes in the second plurality of spaced-apart holes has an average characteristic dimension of from 40% to 80% of the length of the first principle axis in the second array; each of the holes in the first plurality of spaced-apart holes has an average characteristic dimension of from 40% to 80% of the length of the second principle axis in the first array; each of the holes in the second plurality of spaced-apart holes has an average characteristic dimension of from 40% to 80% of the length of the second principle axis in the second array that are "material," applicants should make that reference known to the examiner.
            It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 80 documents) make it difficult, if not practically impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.
Claim objection
“and/or” in claim 8, 9, and 18 should be amended to ‘or’. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, claim recites “the second unit cell having: a first principle axis and a second principle axis”   
The claim 1 previously recited “a first principle axis and a second principle axis” in “the first unit cell having: a first principle axis and a second principle axis”.  As a result, it is not clear whether the applicant was trying to indicate the same first principle axis and second principle axis belonged to the first unit cell (in this case, the claim should be amended to the first principle axis and the second principle axis), or the applicant was trying to indicate a different principle axis (in this case the claim should be amended to a third principle axis and a fourth principle axis). 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as appeared in the prior art of Sun (WO 2016064859). 
Further, claim 1 recites “the first array from its neighboring hole (edge to edge)” and “the second array from its neighboring hole (edge to edge)”.  
However, it is not clear what the applicant tried to mean by “(edge to edge)”. 
First, it is not clear what the applicant try to mean by using a set of “( )”. 
Does the applicant want to include the limitation in the claim or not? Second, what being edge to edge is not clear. 

For the examination purposes, examiner will interpret the length has been measured from each hole’s edge to edge for a later possible purpose when the length being recalled in further for its actual length amount. 
Even further, there are several insufficient antecedent basis limitations in the claim.
Claim 1 recites the limitation " length" in lines 11, 20, 23, and "distance" in lines 8, 11, 20 and 23. 
The claim should be amended to clarify the above limitations. For example, if the applicant wanted to recall the same length which used previously, it should be indicated as ‘the length’, and if the applicant wanted to indicate a new and different length from the previously indicated length, then it should be amended as a second length or third length etc. 
Dependent claims 8, 9, 11 and 18 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO 2016064859, the examiner will use the US 20170315102 for citation purposes, which is the corresponding US publication of the wipo’859 document, hereinafter Sun) and in further view of Sreenivasan et al. (US 20160118249 hereinafter Sreenivasan). 
As to claim 1, Sun teaches a nanostructured material (abstract, [0040] and FIG. 3A and 3C, FIG. 3A is one FANO layer detail of FIG. 3C which is double FANO layers with off axis), comprising: 
a first nanostructured layer (300 in Fig. 3C) comprising a first layer of a first material permeated by a first plurality of spaced-apart holes (FIG. 3C), wherein the first plurality of spaced apart holes comprise a first array defined by a first unit cell ([0037], square periodic array, [0008]), the first unit cell having: 
a first principle axis and a second principle axis with a first included angle between the first principle axis and the second principle axis (FIG. 3A, which is one FANO layer detail of FIG. 3C); 
wherein the first principle axis has a length that is the distance separating each hole in the first array from its neighboring hole (edge to edge) along the first principle axis (FIG. 3A, vertical); 
wherein the second principle axis has a length that is the distance separating each hole in the first array from its neighboring hole (edge to edge) along the second principle axis (FIG. 3A, horizontal);
a second nanostructured layer (330 in FIG. 3C) comprising a second layer of a second material permeated by a second plurality of spaced-apart holes (FIG. 
a first principle axis and a second principle axis with a second included angle between the first principle axis and the second principle axis (FIG. 3A, which is one FANO layer detail of FIG. 3C);
wherein the first principle axis has a length that is the distance separating each hole in the second array from its neighboring hole (edge to edge) along the first principle axis (FIG. 3A, vertical); 
wherein the second principle axis has a length that is the distance separating each hole in the second array from its neighboring hole (edge to edge) along the second principle axis (FIG. 3A, vertical); 
wherein the second nanostructured layer is located proximate the first nanostructured layer (FIG. 3C).  
While Sun does not explicitly disclose the first principle axis of the first array is rotated at a rotation angle compared to the first principle axis of the second array in the same embodiment, Still Sun disclose the first principle axis of the first array is rotated at a rotation angle compared to the first principle axis of the second array in the different embodiment (FIG. 3D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the nanostructured material of Sun by having the first principle axis of the first array is rotated at a rotation 
Sill, Sun does not explicitly disclose a plasmonic material.
Sreenivasan teaches a plasmonic material among versatile uses of nanoimprinted structures ([0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the nanostructured material of Sun by used for manufacturing plasmonic material to take a well-known in the art benefit of using the high efficiency nano-photonic structure as a basis for SERS by having metallic film on it.  
As to claim 8, Sun when modified by Sreenivasan teaches the nanostructured plasmonic material of claim 1. 
Sun further teaches each of the holes in the first plurality of spaced-apart holes and/or the second plurality of spaced-apart holes has an average characteristic dimension of from 20 nm to 800 nm ([0023]).  
As to claim 9, Sun when modified by Sreenivasan teaches the nanostructured plasmonic material of claim 1. 
Sun further teaches each of the holes in the first plurality of spaced-apart holes and/or the second plurality of spaced-apart holes is substantially cylindrical in shape such that the diameter of each cylinder is the average characteristic dimension of each 
As to claim 11, Sun when modified by Sreenivasan teaches the nanostructured plasmonic material of claim 1. 
While Sun does not explicitly disclose each of the holes in the first plurality of spaced-apart holes has an average characteristic dimension of from 40% to 80% of the length of the first principle axis in the first array; each of the holes in the second plurality of spaced-apart holes has an average characteristic dimension of from 40% to 80% of the length of the first principle axis in the second array; each of the holes in the first plurality of spaced-apart holes has an average characteristic dimension of from 40% to 80% of the length of the second principle axis in the first array; each of the holes in the second plurality of spaced-apart holes has an average characteristic dimension of from 40% to 80% of the length of the second principle axis in the second array; or a combination thereof, still Sun implies above cited limitations in the figures (FIG. 3A or FIG. 3C, the circle’s diameter is little less than the 50% of the length between circles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the nanostructured material of Sun by having each of the holes in the first plurality of spaced-apart holes has an average characteristic dimension of from 40% to 80% of the length of the first principle axis in the first array; each of the holes in the second plurality of spaced-apart holes has an average characteristic dimension of from 40% to 80% of the length of the first principle axis in the second array; each of the holes in the first plurality of spaced-apart holes has an average characteristic dimension of from 40% to 80% of the length 
As to claim 18 Sun when modified by Sreenivasan teaches the nanostructured plasmonic material of claim 1. 
Sun further teaches the first unit cell and/or the second unit cell is in the shape of a rectangle (FIG. 3A, [0037]). 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 20140033596 Choi et al. teaches plasmonic color filter by nano-hole array. 
US 20110269364 Yoon et al. teaches various nano patterning fabrication for surface plasmon color filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886